Citation Nr: 1736985	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-11 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Robert K. Gruber, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2017, a videoconference hearing was held before the undersigned; a transcript is of record.


FINDINGS OF FACT

1. The evidence of record is in equipoise as to whether the Veteran was exposed to herbicides while serving at Korat Royal Thai Air Force Base (RTAFB).

2. The Veteran has a diagnosis of prostate cancer.


CONCLUSION OF LAW

Service connection for prostate cancer is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein, no further discussion of the VCAA is required with respect to this claim for service connection for prostate cancer.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

The Veteran contends his prostate cancer is related to service, specifically to exposure to herbicides in Thailand.  See, e.g., December 2011 Notice of Disagreement.

Where a veteran was exposed to an herbicide agent during active military, naval, or air service, and prostate cancer becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

If a veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

VA's Compensation Service has issued information concerning the use of herbicides in Thailand during the Vietnam War era.  In a May 2010 bulletin, Compensation Service indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for that information was the declassified Department of Defense (DOD) Report titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Although DOD indicated that the herbicide use was commercial in nature, rather than tactical (such as Agent Orange), Compensation Service has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

Based on the above, VA has determined that Vietnam-era veterans whose service involved duty on or near the perimeters of military bases in Thailand anytime between February 28, 1961, and May 7, 1975, may have been exposed to herbicides and may qualify for VA benefits.  Specifically, United States Army Veterans who provided perimeter security on Royal Thai Air Force Bases (RTAFB) in Thailand anytime between February 28, 1961 to May 7, 1975, may have been exposed to herbicides.  See M21-1MR at IV.ii.2.C.10.  To receive benefits for diseases associated with herbicide exposure, veterans must show on a factual basis that they were exposed to herbicides during their service in Thailand as illustrated by evidence of daily work duties, performance evaluation reports, or other credible evidence.  Id.

Here, the Veteran asserts he was exposed to herbicides while serving in Thailand.  After review of the evidence of record, the Board finds that the evidence establishes that the Veteran performed duties at the perimeter of an RTAFB.  Further, the Veteran's medical records confirm a diagnosis of prostate cancer.

In sum, the Board has conceded the Veteran's exposure to herbicides during his active service, and the record confirms that the Veteran has been diagnosed with prostate cancer.  Accordingly, service connection for prostate cancer warranted.


ORDER

Service connection for prostate cancer is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


